Citation Nr: 0404248	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  He died on June [redacted], 2000.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed a timely appeal to this adverse 
determination.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

Following a review of the record, the Board finds that a 
remand is required in this case for two reasons.  First, the 
Board observes that on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence, if any, will be retrieved by VA.  
See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, of filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  

As to the appellant's claim for service connection for the 
cause of the veteran's death, the Board observes that, 
following an extensive review of the veteran's claims file, 
it does not appear that the appellant has yet been apprised 
of the new rights provided to her under the VCAA.  As such, a 
remand to the RO in this case is required for compliance with 
the notice and duty to assist provisions contained in 
38 U.S.C.A. § 5103(a) and (b) (West 2002).

Second, the veteran's official Certificate of Death indicates 
that he died on June [redacted], 2000 of end stage lymphoma.  No 
other disorders were listed as contributing to his death but 
not resulting in the underlying cause of his death.  The 
appellant asserts that the veteran's terminal lymphoma was 
caused by radium treatments he underwent in service in the 
mid-1940s for treatment of chronic sinusitis.

The Board observes that most of the veteran's service medical 
records are unavailable for review, and that extensive 
efforts by the RO to obtain any such remaining records have 
been unsuccessful.  However, the Board notes that in April 
2003, the appellant submitted a copy of the veteran's 
original Immunization Register from service.  This document 
indicates that in addition to vaccines for typhus and 
cholera, the veteran received "radium tr.," apparently 
indicating radium treatment(s), in service.  

The instant appeal involves the contention that the veteran's 
fatal lymphoma was related to in-service exposure to ionizing 
radiation.  As such, VA must comply with the procedures set 
forth in 38 C.F.R. § 3.311 (2003).  The record must contain 
evidence showing the estimated dose of ionizing radiation to 
which the veteran was exposed during service, in accordance 
with the requirements of 38 C.F.R. § 3.311(c) and the matter 
referred to the designee of the Under Secretary for Benefits 
for review and an opinion.  Therefore, a remand to the RO for 
such action is required.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should review the claims file 
and take appropriate action in this case 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b).  In particular, the RO 
should ensure that the appellant is 
advised of the evidence needed regarding 
her claim for service connection for the 
cause of the veteran's death, and is 
informed of what evidence, if any, is 
needed from the appellant versus what 
evidence, if any, VA will attempt to 
procure.  

2.  In accordance with the development 
requirements set forth in 38 C.F.R. 
§ 3.311, the RO must request any 
available records concerning the 
veteran's exposure to radiation.  All 
such records must then be forwarded to 
the Under Secretary for Health, who will 
be responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).

3.  Once a dose estimate has been 
performed, the claim should then be 
referred to the Under Secretary of 
Benefits for a nexus opinion in 
accordance with 38 C.F.R. § 3.311(c), 
including a request for an advisory 
medical opinion from the Under Secretary 
for Health, if found to be necessary. 

4.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the appellant's 
entitlement to service connection for the 
cause of the veteran's death.  If any 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until she is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




